DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance: YAKUSHIJI (US 2008/0121906), NORIMOTO (US 2019/0122928), LEI et al. (US 2015/0037915), NORIMOTO (US 2007/0123002), PRIEWASER (US 2007/0023136), SEKIYA (US 2007/0093040), NITTA et al. (US 2007/0093040), NAGASAWA et al. (US 2005/0037541), FUKUOKA et al. (US 2004/0259332), SPOONER et al. (US 2002/0076848), KATAOKA et al. (US 2020/0266047), GENDA et al. (US 2020/0215649), TAKEKAWA et al. (US 2016/0346956), OMANDAM et al. (US 2011/0012258), FUJISAWA et al. (US 2009/0186465), HARRIS et al. (US 2007/0275541), TATEIWA et al. (US 2001/0041387), and GLENN (US 6,309,943) all teach similar methods of cutting workpieces held by transparent tape, cutting with a V-shaped tip blade, and numerous examples of utilizing a camera to detect patterns so as to facilitate orientation of the cutting implement.  However, the prior art does not teach or fairly suggest such a method wherein a camera detects workpiece front positions through the transparent base in conjunction with cutting the back surface of the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 27, 2021